Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 26 recites “improved functionality” which is indefinite because it lacks a basis for comparison.
	Claim 27 recites “decrease efficiency” which is indefinite because it lacks a basis for comparison.
	Claim 28 recites “low threshold” which is indefinite because “low” is not defined. 
	Claim 28 recites “greater efficiency” which is indefinite because it lacks a basis for comparison.
	Claim 29 recites “increase efficiency” which is indefinite because it lacks a basis for comparison.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt (US 6,310,281) in view of Aslami (US 2009/0325340), Nam (US 2006/0185714) and Sakamoto (US 2005/0221023). 
Regarding claim 24, Wendt teaches a process for making enhanced film technologies, comprising, in combination: 
creating thin films effective to absorb 100 nm – 4600 nm wave-lengths of electromagnetic radiation (col. 1, ln. 10-40);
by printing flexible thin and lightweight films, in predetermined widths by roll-to-roll via sputtering dispersion, vapor deposition, or a substrate specific process (col. 5,ln. 40-45, col. 28, ln. 10-15);  5Application No. 15/942,432 Attorney Docket No. HFT.002 
patterning (col. 28, ln. 62-col. 29, ln. 4); 
and, printing inks (col. 29, ln. 5-10). 
Wendt does not teach in an oxygen –prohibiting atmosphere composed of a noble gas.  Nor does it teach chemical treatment to calibrate solute/solvent ratios for allowing the films to be flexible and functional on both sides so as to be utilized in three-dimension arrangements utilizing polyimide films.  
Aslami teaches creating thin films in an oxygen prohibiting atmosphere composed of noble gas [0045] because it would produce a CIGS solar cell.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the laser scribing of Wendt by providing an oxygen prohibiting atmosphere, as taught by Aslami, because it would efficiently produce a CIGS solar cell [0045].  
Sakamoto teaches a high boiling solvent such as chloronapthelene is used to carry out thermal imidization [0043]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polyimide of Wendt by providing a chemical treatment to calibrate solute/solvent ratios for functional in three-dimension arrangements using polyimide films, as taught by Sakamoto, because it would provide thermal imidization for the formation of polyimide [0043].  
Nam teaches a cylindrical flexible solar cell which utilizes a flexible substrate utilized in three dimensional arrangements using PI films ([0049, Fig. 2]).  Nam teaches the film is flexible and able to absorb 100 nm – 4600 nm wave length (solar light/sunlight) of electromagnetic radiation on both sides (Fig. 9) so as to be utilized in three-dimension arrangements [0067-0068] of PI films.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polyimide of Wendt by providing a film to be flexible and able to absorb 100-4600 nm wavelengths of electromagnetic radiation on both sides so as to be utilized in three-dimension arrangements utilizing polyimide films, as taught by Nam, because it would allow light absorption on two sides of the cell improving the photovoltaic conversion efficiency [0049]. 
Regarding claim 28, Nam teaches processes modified by formulations and dependent processes for a low threshold electromagnetic radiation capture allowing 50% greater efficiency (Fig. 9) in response to indirect electromagnetic radiation and decreased oxidation (Fig. 2, [0049] [0067]). 
Regarding claim 29, Wendt teaches the resulting product a CIGS solar cell is calibrated to transparency in formulation dependent electromagnetic radiation ranges in bandgaps of 3.6 Ev, 1.84 Ev, 1.44 Ev, 1.12 Ev, 0.92 Ev and 0.70 Ev (col. 8, ln. 16) because a CIGS solar cell inherently has a bandgap varying continuously from 1.0 eV to 1.7 eV.  
Nam teaches increased efficiency in response to indirect electromagnet radiation [0068].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Wendt by allowing for increased efficiency in response to indirect electromagnetic radiation, as taught by Nam, because it would increase the energy conversion efficiency of the solar cell [0068]. 
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, Aslami, Nam and Sakamoto as applied to claim 24 above, and further in view of Tanaka (US 7,727,847).
Regarding claim 25, Wendt teaches a film deposited without substrate support (Fig. 5 and 6). 
Wendt does not teach an ink making process of two or more mixing steps for select elements of precursor inks used for said films.   
Tanaka teaches ink jet printing teaches an ink making process of two or more mixing steps (conductive layer, mask layer) for combination of select elements of precursor inks used for said films (col. 29, ln. 12-25).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ink making process of Wendt by providing an ink making process has two or more mixing steps for select elements of precursor inks used for said films, as taught by Tanaka, because it would produce a predetermined pattern on the substrate (col. 29, ln. 12-25).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, Aslami, Nam, Sakamoto, and Tanaka as applied to claim 25 above, and further in view of Tao (US 5,874,010). 
Regarding claim 26, Wendt does not teach said films remain in an oxygen prohibiting atmosphere comprised of a noble gas so as to suffer less absorption inefficiencies in response to the angle of solar incidence then two-dimensional films. 
Tao teaches milling in an atmosphere without O2 composed of a noble gas (col. 4, ln. 18-35) because it would allow adjusting the selectivity of the etching process.  Therefore it teaches a completely oxygen prohibiting atmosphere composed of a noble gas. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the atmosphere of Wendt by providing said films remain in a completely oxygen prohibiting atmosphere comprised of a noble gas, as taught by Tao, because it would allow adjusting the selectivity of the etching process (col. 4, ln. 30-32).
The Examiner takes the position that properties follow as a natural result of the method of claim 26, that the films would suffer less absorption inefficiencies due to oxidation, with improved functionality in response to the angle of solar incidence then two-dimensional films, and, as the prior art teaches the method of claim 26, the result would be inherent to performed method. 
Regarding claim 27, Wendt teaches polyimide photovoltaic films which remain flexible and do not require structural support without decreased efficiency (col. 6, ln. 6)  because Wendt teaches high levels of efficiency with flexible roll to roll processing (col. 1-2).   
Nam teaches a polyimide PV film that does not require structural support (Fig. 8). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure of Wendt by providing a photovoltaic film that does not require structural support, as taught by Nam, because it would allow solar light to be absorbed through the interior and exterior of the structure. 
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but are moot in light of the new grounds of rejection. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794